PER CURIAM.
Patrick D. Peete (Movant) appeals the judgment denying without an evidentiary hearing his Rule 24.035 motion for post-conviction relief. Movant argues that the motion court clearly erred because his convictions for sixteen counts of stealing and concurrent seven-year sentences were unlawful under the Missouri Supreme Court's decision in State v. Bazell, 497 S.W.3d 263 (Mo. banc 2016). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).